Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
It is unclear that the newly added claims are drawn to the same species as the already examined claims.  The indefiniteness issues listed below lead to a lack of clarity of distinct species.
Claim 8 already examined is drawn to an apparatus with a series of functional language.  Applicant has confirmed that any controller is considered an equivalent to the claimed controller of claim 8.
Newly added claims 16-20 a mold trolley that includes a female trolley and a controller capable of removing a male mold from use on said trolley, control the running of said trolley from press bending station to carry the male mould removed from use “away” from the press bending station and control the other trolley provided with the male mould to the press bending station (claim 16) and the at least one other trolley comprises a first trolley and second trolley (claim 17).  Claims 18 is also drawn to an apparatus but requires a controller to control running of use of said at least one trolley from the press bending station carrying the male mould and configured to control replacing the mould.  Due to the lack of antecedent basis and indefiniteness the claims originally examined did not require the structural features of these sets of claims nor were the claims originally examined generic to these species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “a mould trolley”  followed later by “a first trolley” and “a second trolley” it is unclear that “a mould trolley” may also be “a first trolley” or a “second trolley” as it appears Applicant has attempted in the present amendments.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding claim 8 and 14, Imaichi disclose an apparatus ([0074]-[0102] disclose apparatus for bending glass sheets (10) comprising:
at least one compartment capable of heating the glass sheet to be bent (heating furnace 12),
a press bending station (16) which comprises a male moulds (72/88) capable of bending glass sheet (G) by pressing it, the glass sheet (G) brought to the press bending station (16) through at least one compartment (heating furnace 12) heating the glass sheet,
at least one conveyor (roller conveyor 28 or rails 70 with wheels 108- see [0140]-[0152]) capable of transporting a shuttle, or mould trolley (66, or 86), that may be provided with a female mould and a glass sheet placed in the female mould (64) through the at least one compartment heating the glass sheet to the press bending station (See Fig 1-10), and
at least one control unit (11) (see at least [0138]) capable of control the functions of the apparatus (10), wherein the apparatus comprises
at least one control unit, memory device and detection means [0023]-[0024],
thus capable of the functional language of claim 8.  The claims do not positively recite sufficient structural features to require this claim language.
Imaichi is considered to provide all of the positively recited structural features of the claimed apparatus as well as a controller capable of moving a full-face male bending mold in each horizontal direction as well as rotation thus Imaichi is considered to anticipate the claimed apparatus of claim 8.  
MPEP 2114 recites If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971
Furthermore the manner of operating a device does not differentiate an apparatus claim from the prior art.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 
 See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007) (The claims were drawn to multiplexer circuit. The patent at issue claimed "coupled to" and "coupled to receive" between various portions of the circuitry. In reference to the claim phrase "input terminals ‘coupled to receive’ first and second input variables," the court held that "the claimed circuit does not require any specific input or connection … [a]s such, ‘coupled to’ and ‘coupled to receive’ are clearly different … [a]s shown in [the figures of the] patent, input terminals … only need to be ‘capable of receiving’ an input variable for the multiplexer circuit as claimed". Therefore, the specification supported the claim construction "that ‘coupled to receive’ means ‘capable of receiving.’"); Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.);In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-
There are no specific structures, connections, or couplings defined in the present claims or specification that would be novel over Imaichi because Imaichi discloses all the necessary structure of the present claim 8 as well as a controller capable of moving the top mold.
In the interest of compact prosecution it is noted that although the structure disclosed by Imiachi is considered capable of carrying out the functional limitations of the present claims Imaichi does not actually disclose a controller that recites replacing the forming mold.
In an analogous art of bending glass sheets Mumford discloses a motor control to move molds vertically for pressing and during installation and removal procedures (Col 19; lines 9-15, Claim 10).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the controller of Imaichi to also function to remove or install either the male or female mold at a desired location in the bending process because Mumford discloses this is a known function in the art for the necessity of removal and installation of molds from a glass bending device.
Regarding claim 10, Imaichi discloses a mould trolley (66) that that is capable of supporting a female mould (6484), or a custom-made trolley (130/140) capable of carrying the male mould (72/88).
Regarding claim 11, Imaichi discloses an operating mechanism capable of descending verticallty to press the glass (at least [0136], [0155], [160]-[0161]).
Regarding claim 12, see the rejection of claim 8 above. 
Regarding claim 13, See the rejection of claim 8 above, furthermore Fig 1-14 of Imaichi. As stated above the controller of Imaichi discloses a trolley suitable for carrying a mold and the press bending includes the molds being structurally movable towards one another to press the glass as described by Imaichi (see at least “the displacement” described in claim 1 of Imaichi. As recited above 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaichi and Mumford as disclosed above and further in view of Frank et al. (US 20050044896 A1) herein after referred to as Frank.
Regarding claim 15, Imaichi discloses a heating furnace (12) pre-bending compartment (60) bending compartment (62), a support (130/140), or trolley, suitable for carrying the male mould (72/88).
Imaichi does not disclose is arranged to run to the press bending station through said at least one compartment heating the glass sheet. 
Frank discloses a press bending device for glass where the upper mold is moved along the glass bending device.

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) Prior art disclosed a clock fixed to the stationary steering wheel column of an. automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves 'With wheel, was held to be obvious. 

Imaichi discloses the claimed invention except for the trolley for holding the lower mold versus upper mold being reversed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the trolleys such that the mold is still transported through the bending apparatus, since it have been held that a mere reversal of working parts of a device involves only routine skill in the art, especially where it was known by one of ordinary skill in the art as made obvious by Frank.
Alternatively, it would have been obvious to one of ordinary skill in the art to provide trolleys for both the upper and lower press molds because In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Additionally:
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Imaichi discloses the benefit of controlling the movement of the upper mold for alignment purposes, one of ordinary skill in the art would additionally have reason to provide the upper mold on a trolley known in the art for a bending device mold with expectation of success of further controlling movement of the male and female press dies.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. Applicant has acknowledged that a controller or equivalent thereof is considered to meet the claim limitation of a control unit in the remarks filed on page 1.
Applicant argues regarding claim 8 that Imaichi does not disclose how to replace the mold.
Applicant has not argued any structural differences, connections, software, that differentiates the claimed apparatus structurally from the apparatus of claim 8.
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the controller of Imaichi to also function to remove or install either the male or female mold because Mumford discloses this is a known function in the art for the necessity of removal and installation of molds from a glass bending device.
Applicant points out features of the prior art Mumford and states only recites a separate apparatus next to the forming station for replacing the male mould in use at the forming station with a male mould to be used next. a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741